DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 10/06/2021.  Claims 1, 4-6, 8, 11, 15-17, 19, 2, 30, 32-35, 37, 39, 43, 45, 47, 52 are amended and claims 1-2,4-6, 8, 11, 15-17, 19, 24, 30-35, 37, 39, 43-45, 47, 52 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-6, 8, 11, 17, 19, 24, 30, 32-35, 37, 39, 45, 47, 52 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,966,259 to Bui (hereinafter Bui) in view of US PG Pub. 2002/0065774 to Young et al. (hereinafter Young).
Regarding claims 1 and 30, Bui discloses a method for using a consumer identity to perform electronic transactions (Figs. 1 & 4-6), the method comprising: at a mobile backend server (information service, Figs. 1 & 4-6; col. 5, ln. 7-col. 6, ln. 9): receiving a message (send customer’s userid and password step 508, Fig. 4-6; col. 11, ll. 38-50) from a commerce website (merchant.com, Figs. 4B, 5-6) responsive to a user approving an electronic payment transaction with (“purchase”, Fig. 4B), and sending a user identifier (ID) and authentication information (“at step 508 the merchant 104 sends the user ID and password to the information service 114”, Fig. 4-6; col. 11, ll. 38-50) to, the commerce website via a user device (computer 110 with browser 109, Fig. 1) of the user (customer 102, Fig. 1), the message comprising: the user ID, wherein the user ID identifies the user of the user device distinct from the mobile backend server, and the authentication information (send customer’s userid and password step 508, Fig. 4-6; col. 11, ll. 38-50), usable to authenticate an identity of the user or indicating that the user has been authenticated (send customer’s userid and password step 508, Fig. 4-6; col. 11, ll. 38-50), wherein the message does not include an identification of a payment instrument (send customer’s userid and password step 508, Fig. 4-6; col. 11, ll. 38-50), and wherein the message is received from the commerce website that received the user ID and the authentication information from the mobile device without an accompaniment of identification of the payment instrument (send customer’s userid and password step 508, Fig. 4-6; col. 11, ll. 38-50); determining that the user ID is an authenticated user ID using the authentication 
Bui discloses the claimed invention as cited above though does not explicitly disclose: a mobile device transaction.
Young discloses: mobile device transaction (abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mobile device transaction as taught by Young with the 
Regarding claims 4 and 33, Bui discloses determining the transaction information comprises identifying the payment instrument to be used (“If the user ID and password match, then at step 516, the information service 114 returns to the merchant 104 the customer information associated with the user ID and password”; col. 11, ln. 51-col. 12, ln. 5).
Regarding claims 5 and 34, Bui discloses the payment information comprises legacy payment information (“If the user ID and password match, then at step 516, the information service 114 returns to the merchant 104 the customer information associated with the user ID and password”; col. 11, ln. 51-col. 12, ln. 5).
Regarding claims 6 and 35, Bui discloses the payment information comprises a pointer (userID and password) to legacy payment information and wherein the mobile backend server uses the pointer to determine the legacy payment information (“If the user ID and password match, then at step 516, the information service 114 returns to the merchant 104 the customer information associated with the user ID and password”; col. 11, ln. 51-col. 12, ln. 5).  
Regarding claims 8 and 37, Bui discloses the payment information identifies a type of payment instrument to be used (“the customer information may include several credit card numbers, several delivery addresses, and other information selectable by the customer at the time of purchase”; col. 12, ll. 6-21). It is known that credit card numbers themselves identify transaction networks and/or issuer associations for transaction processing.
Regarding claims 11 and 39, Bui discloses the authentication information comprises at least one of: a digital signature of the user; biometric information provided by the user; a password, passcode, or personal information number (PIN) of the user; a geo-location of the user; information from the user's social network; a name of the user; an address of the user; or an identification number associated with the user (“If the user ID and password match, then at 
Regarding claims 17 and 45, Bui discloses the message is received responsive to the mobile device determining transaction details (“purchase”, Fig. 4B).
Regarding claims 19 and 47, Bui discloses at least some of the transaction details are presented by the mobile device to the user for approval, and wherein the message is sent to the mobile backend server only if the mobile device receives the user's approval (“purchase” in view of the order summary, Fig. 4B).  
Regarding claims 24 and 52, Bui discloses the electronic payment transaction comprises at least one of: a payment or purchase; a credit transaction; a debit transaction; a prepaid transaction; a deposit; a withdrawal; a money transfer; a transaction involving a loyalty program; a transaction involving a rewards program; and a transaction involving a diet, health, or fitness program (payment, Figs. 4).
Regarding claim 32, Bui discloses the transaction information includes at least some user information (“If the user ID and password match, then at step 516, the information service 114 returns to the merchant 104 the customer information associated with the user ID and password”; col. 11, ln. 51-col. 12, ln. 5).  

Claims 2 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Young as applied to claims 1 and 30 above, and further in view of US PG Pub. 2006/0288233 to Kozlay (hereinafter Kozlay).
Regarding claims 2 and 31, Bui discloses the claimed invention as cited above though does not explicitly disclose a watch; a wearable computer; or a vehicle with mobile communication capability.
Kozlay discloses a watch; a wearable computer; or a vehicle with mobile communication capability (abstract & [0014]).
.

Claims 15-16 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Young as applied to claims 1 and 30 above, and further in view of US PG Pub. 2013/0174244 to Taveau et al. (hereinafter Taveau). 
Regarding claims 15 and 43, Bui discloses the message is received responsive to the user accessing a person computing device (Figs. 4-6).
 Bui the claimed invention as cited above though does not explicitly the mobile device authenticates the user at the mobile device.
Taveau discloses the mobile device authenticates the user at the mobile device (sub-tokens are provided after a master taken authentication for directly validating transactions; abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to receive user information in response to authentication as taught by Taveau with the system as disclosed by Bui.  The motivation would have been to provide expedite time-intensive authentication processes for multiple user applications within the same device (abstract).
Regarding claims 16 and 44, Bui discloses the authentication information comprises at least one of: a digital signature of the user; biometric information provided by the user; a password, passcode, or personal information number (PIN) of the user; a geo-location of the user; information from the user's social network; a name of the user; an address of the user; or an identification number associated with the user (“If the user ID and password match, then at 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872